


Exhibit 10.21

 

ADDENDUM TO OFFER LETTER

 

This Addendum modifies the severance pay provisions contained in the Offer
Letter between Rob Seim (the “Executive”) and Omnicell, Inc. (the “Company”). 
Executive and the Company hereby agree as follows:

 

Application of Internal Revenue Code Section 409A.  Notwithstanding anything to
the contrary herein, the following provisions apply to the extent severance
benefits provided in Executive’s Offer Letter are subject to Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the regulations and
other guidance thereunder and any state law of similar effect (collectively
“Section 409A”).  Severance benefits shall not commence until Executive has a
“separation from service” for purposes of Section 409A.   The severance benefits
are intended to satisfy the exemptions from application of Section 409A provided
under Treasury Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and
1.409A-1(b)(9).  However, if such exemptions are not available and Executive is,
upon separation from service, a “specified employee” for purposes of
Section 409A, then, solely to the extent necessary to avoid adverse personal tax
consequences under Section 409A,  the timing of the severance benefits payments
shall be delayed until the earlier of (i) six (6) months and one day after
Executive’s separation from service, or (ii) Executive’s death.  Executive shall
receive severance benefits only if Executive executes and returns to the
Company, within the applicable time period set forth therein but in no event
more than forty-five (45) days following the date of separation from service, a
separation agreement containing the Company’s standard form of release of claims
in favor of the Company, and permits such release to become effective in
accordance with its terms (such latest permitted date, the “Separation Agreement
Deadline”).   If the severance benefits are not covered by one or more
exemptions from the application of Section 409A and the separation agreement
could become effective in the calendar year following the calendar year in which
Executive separates from service, the separation agreement will not be deemed
effective any earlier than the Separation Agreement Deadline.  None of the
severance benefits will be paid or otherwise delivered prior to the effective
date of the separation agreement.  Except to the minimum extent that payments
must be delayed because Executive is a “specified employee” or until the
effectiveness of the separation agreement, all severance benefits will be paid
in a lump sum as soon as practicable in accordance with the Company’s normal
payroll practices. The severance benefits are intended to qualify for an
exemption from application of Section 409A or comply with its requirements to
the extent necessary to avoid adverse personal tax consequences under
Section 409A, and any ambiguities herein shall be interpreted accordingly.

 

OMNICELL, INC.

 

 

 

 

 

/s/ Mary Lee Sharp

 

12/30/10

By:

 

Date

 

 

 

/s/Rob Seim

 

12/29/10

Rob Seim

 

Date

 

--------------------------------------------------------------------------------
